                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

*******************************
                                  *
Pilgrim Insurance Company         *
       Plaintiff                  *
                                  *
v.                                *                  Case No. 1:19-cv-12358-LTS
                                  *
Westfield Transport, Inc., et al. *
       Defendants                 *
                                  *
*******************************

                    AFFIDAVIT OF CHARLES G. DOUGLAS, III
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       I, Charles G. Douglas, III, hereby declare:

       1.     My office address and telephone numbers are:

              Douglas, Leonard & Garvey, P.C.
              14 South Street, Suite 5
              Concord, NH 03301
              (603) 224-1988
              Fax: (603) 229-1988
              chuck@nhlawoffice.com

       2.     I have been admitted to the following bars and courts:

              State of New Hampshire, NH Bar #669 (September 1, 1968);
              Commonwealth of Massachusetts, MA BBO #545556 (August 14, 1985);
              United States District Court for the District of New Hampshire, NH Bar #669
              (10/16/69); and
              United States Court of Appeals for the First Circuit, #27456 (April 6, 1970).

       3.     I am currently in good standing with all bars and courts in which I am admitted.

       4.     I have no previously imposed or pending disciplinary matters or sanctions, and I

have no prior felony or misdemeanor criminal convictions.

       5.     I have never been denied pro hac vice status in any court nor has my pro hac vice

status in any court been suspended or revoked.

                                                 1
       6.      I have read and agree to comply with the Local Rules of the United States District

Court for the District of Massachusetts.

       I declare under penalty of perjury that to the best of my knowledge the foregoing is true

and correct.

FURTHER THE AFFIANT SAYETH NAUGHT.

       Executed this 22nd day of November 2019.


                                                    /s/ Charles G. Douglas, III
                                                    Charles G. Douglas, III

STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK

      Signed and sworn to before me on the 22nd day of November 2019 by Charles G.
Douglas, III, Esquire.


                                                    /s/ Susan A. Mello
                                                    Susan A. Mello
                                                    Notary Public – New Hampshire
                                                    My Commission Expires January 18, 2022




                                               2
